FILED
                                                                                                 4/15/2015 3:48:51 PM
                                      05-15-00408-CV                                                 JOHN F. WARREN
                                                                                                      COUNTY CLERK
                                                                                                    DALLAS COUNTY



                                   CAUSE NO. CC-15-00016-B

POLYMATHIC PROPERTIES                          §         IN THE COUNTY COURT
                                                                                   FILED IN
        Plaintiff,                             §                            5th COURT OF APPEALS
                                               §                                 DALLAS, TEXAS
v.                                             §                            4/16/2015 10:10:05 AM
                                               §         AT LAW NO 2               LISA MATZ
RICKEY LYONS and ALL OTHER                     §                                     Clerk
OCCUPANTS 610 TRUMAN COURT                     §
DUNCANVILLE, TEXAS 75137                       §
         Defendants.                           §         DALLAS COUNTY, TEXAS


                                AMENDED NOTICE OF APPEAL

         COMES NOW Defendant, Rickey Lyons and files this, his Amended Notice of Appeal

and for cause would show the following:

                                                   I.

                                             PARTIES

         1.      Plaintiff, Polymathic Properties can be served via its attorney of record Matthew

Tadlock, esq. and Murrah and Killough, PLLC., 3000 Weslyan, Suite 305, Houston, Texas

77027 .

         2.      Defendant, Rickey Lyons resides in Dallas County and can be served via his

attorney of record, Nadine R. King-Mays, 1122 North Bishop Avenue, Suite E Dallas Texas

75208.

                                                   II.

                                       NOTICE OF APPEAL

          Pursuant to Texas Rule of Civil Procedure 25.1(d) Plaintiff makes this Notice of Appeal:

(1)       This is an appeal of the matter entitled and numbered:

         Polymathic Properties v. Rickey Lyons and All Occupants of 610 Truman Court,
         Duncanville Texas, TX 75137, Cause No. CC-15-00016-B in the County Court at Law
         No. 2.
NOTICE OF APPEAL
                                                                                                     1
 (2)    The appeal is being taken from the Court’s February 10, 2015 Order granting Plaintiff’s

petition for forcible detainer and Writ of Possession. (Exh A – attached).

(3)     Rickey Lyons desires to Appeal.

(4)     This Appeal is being taken to the Texas Fifth District Court of Appeals.

(5)     The party filing this Notice is Defendant, Rickey Lyons.


                                      Respectfully submitted,

                                      /S/ Nadine R. King-Mays
                                      __________________________
                                      Nadine R. King-Mays
                                      State Bar No. 11473400
                                      The King-Mays Firm
                                      1122 North Bishop Avenue
                                      Suite E
                                      Dallas, Texas 75208

                                      nrkingmays@king-mays.com

                                      214/942-2842 Telephone
                                      972/996-7789 Telefax

                                      ATTORNEYS FOR DEFENDANT
                                      RICKEY LYONS

                                      Certificate of Service

        I certify that the foregoing will be delivered to counsel for Plaintiffs. Matthew Tadlock,

and Murrah and Killough, this 15th day of April 2015 via email, facsimile and/or via regular

mail.

                                                      /S/ Nadine R. King-Mays
                                                      ______________________
                                                      Nadine R. King-Mays




NOTICE OF APPEAL
                                                                                                     2